MEMORANDUM **
In these consolidated appeals, Miguel Angel Gutierrez-Vicente appeals his guilty-plea conviction and 57-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326, and the revocation of supervised release and 6-month consecutive sentence imposed thereupon. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gutierrez-Vicente’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Gutierrez-Vicente the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our' independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.